DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “saple” should instead read “sample” (paragraph 60, line 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. US 2014/0275895, cited by Applicant in the IDS filed 03/27/2020, hereinafter Currie, in view of U.S. Patent Application Pub. No. US 2009/0099434, hereinafter Liu.
Regarding claim 1, Currie teaches a transdermal sampling and analysis device (200, Figs. 11A-11B) comprising:
a substrate (substrate 214);
at least one disruptor (202) mounted on the substrate (“substrate 214 may form the support on which other transdermal sampling and analysis device 200 components may be positioned or attached, paragraph 78), wherein the at least one disruptor is configured to generate a localized heat capable of altering permeability characteristics of a subject's skin (“the localized heat generated by the disruptor element may cause disruption to the skin cells facility the flow of interstitial fluid,” paragraph 70);
at least a first sensing electrode (sensing electrode 210) and a second sensing electrode (“electrodes 208, 210 that may be inter-digitated. In such a configuration, more than one counter and working electrodes 208, 210 may be used to create the inter-digitated configuration,” paragraph 96; Figs. 11A-11B show multiple counter and working electrodes);
a counter/reference electrode (208); and
a plurality of well areas (channels 222) between a base structure (“substrates 214 may be used as a base,” paragraph 79) and a lid structure (lid 1302, paragraph 166), wherein the plurality of well areas are configured to receive a biological fluid sample (“the produced biological fluid sample may be directed over the …electrodes 208, 210 via channels 222,” paragraph 157), and wherein within each well area (Figs. 11A-11B show channels 222 extending over the plurality of electrodes):
the first sensing electrode is coated with a first analyte sensing layer (“GOD may be applied to cover the surface of the working electrode 210,”paragraph 92; glucose oxidase (GOD) may be applied with an electron mediator on the electrode, paragraph 179); and
the counter/reference electrode is configured to be electrically connected to each of the first and second sensing electrodes (“counter and working electrodes 208, 210 form anode and cathode of an electrolytic cell,” paragraph 71).
Currie teaches all limitations of claim 1 except for the second sensing electrode is coated with a second analyte sensing layer different from the first analyte sensing layer. Currie does teach that different analytes can be sensed (glucose or lactate, paragraph 231) and that there can be multiple sensing electrodes (“one or more pairs of electrochemical electrodes may be positioned in a manner to measure one or more biochemical analyte,” paragraph 69; Figs. 11A-11B show multiple interdigitated electrodes 210). 
Liu teaches an analogous enzyme-based biosensor for sensing analytes in interstitial fluid (paragraph 105; Figs 2, 5A-5B). Liu teaches that multiple working electrodes can be included on one device for sensing multiple analytes with a common counter electrode (“fewer or greater electrodes may be employed…a single counter/reference electrode, there may be more than one working electrode,” paragraph 120; electrodes for sensing glucose, lactate, or oxygen will have respective catalysts, paragraph 135; “one or more other working electrodes that are associated with fully-functioning sensing layers,” paragraph 137). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Currie to include a second analyte sensing layer on one of the plurality of sensing electrodes. One would be motivated to do so in order to sense more analytes within one device, as suggested by Currie (paragraph 69), and using multiple working electrodes with respective sensing layers to sense different analytes was an arrangement known in the art, as taught by Liu (paragraphs 120, 127, 135, 137). This modification should yield predictable results since Currie already teaches multiple sensing electrodes, and both Currie and Liu teach sensing analytes within interstitial fluid by immobilizing enzymes and redox mediators in a polymer matrix on a working electrode (Currie paragraph 179, Liu paragraphs 31, 81-84).
Regarding claim 4, Currie in view of Liu teaches the first analyte sensing layer comprises a first enzyme immobilized within a hydrogel (biologically reactive element can be an enzyme linked with linear polyethyleneimine (LPEI) polymer to form a matrix, Currie paragraph 179), wherein the first enzyme causes a reaction to determine levels of a first analyte in the biological fluid sample (Currie paragraph 92); and the second analyte sensing layer comprises a second enzyme (Liu teaches exemplary enzymes such as alcohol dehydrogenase or lactate dehydrogenase, paragraph 27)  immobilized within a hydrogel (Currie paragraph 179; Liu paragraphs 4, 82, 87-88), wherein the second enzyme cause a reaction to determine levels of a second analyte in the biological fluid sample (respective analytes will have respective catalysts, Liu paragraph 135). 
Regarding claim 5, Currie in view of Liu teaches the biological fluid sample comprises interstitial fluid (ISF) (Currie paragraph 11), wherein the first analyte is glucose (Currie paragraph 92, 179), and wherein second analyte is selected from alcohol or lactate (Currie suggests sensing lactate, paragraph 231; Liu teaches glucose, lactate, or alcohol, paragraphs 27, 108).
As discussed in the rejection of claim 1, sensing multiple analytes with different working electrodes is obvious to one of ordinary skill in the art. 
Regarding claims 6 and 7, Currie teaches a transdermal sampling and analysis device, but does not explicitly teach a cofactor within the device. Liu teaches that enzymes catalysts may use a cofactor, such as NAD+ or FAD, to facilitate electron transfer in the analyte reaction (“a co-factor that provides for electron transfer to a redox mediator,” paragraph 26; “the analyte response dehydrogenase optionally complexed with a co-factor reacts with an analyte of interest resulting in generation of free electrons…the redox polymer conducts the free electrons to the working electrodes,” paragraph 28). Liu teaches that the cofactor can be part of the analyte sensing layer (“analyte response dehydrogenase optionally complexed with a co-factor disposed on the working electrode,” paragraph 28).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Currie in view of Liu to include a cofactor, such as NAD+ or FAD, within at least one of the first and second analyte sensing layers. One would be motivated to do so because such an arrangement is known in the art to catalyze an electrochemical reaction for detecting an analyte, as taught by Liu paragraphs 26-28. If a dehydrogenase enzyme is used to within one of the analyte sensing layers to sense exemplary analytes (Liu paragraphs 27, 108), then including an appropriate co-factor to carry out the sensing would be obvious and would yield predictable results.
Regarding claim 8, Currie in view of Liu teaches the first analyte sensing layer includes glucose oxidase (Currie paragraph 179) and the second analyte sensing layer includes an oxidoreductase (Currie suggests lactate oxidase, paragraph 231; Liu teaches various hydrogenases, paragraph 27).
As discussed in the rejection of claim 1, sensing multiple analytes using corresponding catalysts disposed on multiple working electrodes is obvious to one of ordinary skill in the art. 
Regarding claim 9, Currie in view of Liu teaches the oxidoreductase is selected from alcohol dehydrogenases or lactate dehydrogenases (Liu paragraph 27).
Regarding claim 10, Currie in view of Liu teaches the hydrogel of the first analyte sensing layer and the second analyte sensing layer comprises a plurality of cross-linked hydrophilic polymer chains (LPEI matrix, Currie paragraph 179; cross-linked redox polymers, Liu paragraphs 82, 93, 140-141).
Regarding claim 11, Currie teaches the cross-linked hydrophilic polymer chains comprise a linear poly(ethylenimine) (LPEI) coupled to an electron mediator (LPEI-Fc/GOC matrix, paragraph 179). Liu teaches that redox polymers comprising mediators can be cross-linked to immobilize various exemplary enzymes  (paragraph 27). Currie and Liu in combination do not explicitly teach or suggest that LPEI coupled to an electron mediator is used to immobilize the enzyme in the second analyte sensing layer. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Currie in view of Liu such that LPEI coupled to an electron mediator is used within both the first and second analyte sensing layers. One would be motivated to do so because both Currie and Liu teach cross-linked polymer chains coupled with redox mediators, such as ferrocene, to immobilize the sensing enzymes (Currie paragraph 179; Liu paragraphs 82, 87-88, 92, 140-141), and substituting one cross-linkable redox polymer for another to immobilize an enzyme should yield predictable results. Thus, Currie in view of Liu suggests LPEI coupled with an electron mediator in both the first and second analyte sensing layers.
Regarding claim 12, Curries teaches base substrate (substrate 214), wherein the first sensing electrode, the second sensing electrode and the counter/reference electrode are formed on a surface of the base substrate (Figs. 11A-11B); and a lid substrate (lid layer, paragraph 157).
Regarding claim 14, Currie teaches at least one of the first analyte sensing layer and the second analyte sensing layer is coated with an anti-interferent barrier layer (“a barrier layer may be applied over the sensing reagent film so that interaction between the extraneous redox species and the sensing reagent is substantially decreased,” paragraph 192).
Regarding claim 19, Currie teaches the at least one disruptor is aligned with a hole in the lid structure such that the at least one disruptor directly contacts the subject's skin (“the disruptor 202 may be also positioned within an opening 1304 in a lid layer so that the disruptor 202 may be exposed to and may directly contact the subject’s skin,” paragraph 157).
Regarding claim 20, Currie teaches the at least one disruptor has a serpentine configuration (Figs. 11A-11B; paragraph 105).

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Currie in view of Liu, as applied to claim 1 above.
Regarding the arrangements of the working electrodes on the base and lid substrate of the transdermal sampling and analysis device, Currie teaches all electrodes can be formed on a base substrate (Figs. 11A-11B) or some electrodes can be included on the lid substrate (“separating the electrodes by forming one electrode on the lid may allow for configurations that produce stronger, and therefore more accurate and reliable electrodes…allow formation of larger electrodes,” paragraph 218). Currie and Liu does not explicitly teach that one of two sensing electrodes is formed on a lid substrate or that all electrodes are formed on the lid substrate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Currie in view of Liu such that one of the sensing electrodes is formed on a surface of the lid substrate, opposite the counter electrode, or that all electrodes are formed on the lid substrate. One would be motivated to do so because Currie suggests various placements of the electrodes, including on the lid (paragraphs 218-221), and the size of the device limits the number of electrode configurations. Thus, in a device with multiple electrodes, if all electrodes can be disposed on the base (Currie Figs. 11A-11B), then it would be obvious to try disposing all electrodes on the lid substrate, as acknowledged by Applicant in paragraph 73 of the specification, or placing certain electrodes opposite each other. Furthermore, Currie teaches that dividing the electrodes between the base and the lid allows for larger electrodes, which increases the surface area exposed to interstitial fluid (paragraphs 218, 221), so one would be motivated to place some electrodes on the lid and some on the base to improve the device in the same way.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Currie in view of Liu, as applied to claim 14 above, and further in view of U.S. Patent No. 9,968,284, cited by Applicant in the IDS filed 03/27/2020, hereinafter Vidalis.
Regarding claims 15 and 16, Currie does not explicitly teach that the anti-interferent barrier layer is charged or comprises alginate. Vidalis teaches an analogous transdermal sampling and analysis device (Figs. 1A-1B) comprising a charged anti-interferent barrier layer that repels interfering reducing species and comprises alginate (“By forming a charged barrier layer 512 atop the sensing layer 510, charge type repulsion between the anti-interferent barrier layer and the charged biological reducing species prevents interaction between the biological reducing species and the electron mediator,” col. 11, lines 27-32; “the barrier layer 512 may be formed as a monolayer of alginates,” col. 11, lines 45-46). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Currie to use a charged anti-interferent barrier layer comprising alginate, as taught by Vidalis. One would be motivated to do so in order to prevent interference between charged biological reducing species present in the interstitial fluid and the electron mediator in the sensing layer, as taught by Vidalis (col. 11, lines 27-32). This modification could be carried out with predictable results since Currie and Vidalis both teach transdermal devices, and Currie already teaches barrier layers to reduce interferents.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Currie in view of Liu, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2018/0128766, hereinafter Cardosi.
Currie teaches a transdermal sampling and analysis device, but does not explicitly teach a cofactor within the device. Liu teaches that enzymes catalysts may use a cofactor, such as NAD or FAD, to facilitate electron transfer in the analyte reaction (“a co-factor that provides for electron transfer to a redox mediator,” paragraph 26; “the analyte response dehydrogenase optionally complexed with a co-factor reacts with an analyte of interest resulting in generation of free electrons…the redox polymer conducts the free electrons to the working electrodes,” paragraph 28).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Currie in view of Liu to include a cofactor, such as NAD or FAD, in the sensor. One would be motivated to do so because such an arrangement is known in the art to catalyze an electrochemical reaction for detecting an analyte, as taught by Liu paragraphs 26-28. If a dehydrogenase enzyme is used to within one of the analyte sensing layers to sense exemplary analytes (Liu paragraphs 27, 108), then including an appropriate co-factor to carry out the sensing would be obvious and yield predictable results.
However, Currie and Liu in combination do not explicitly teach the cofactor is provided in a layer above at least one of the first analyte sensing layer and the second analyte sensing layer. Cardosi teaches an analogous analyte sensor (Abstract), although for in vitro testing, comprising a hydrogenase enzyme immobilized on the sensing electrode (paragraph 9). Cardosi teaches an electrode arrangement with a distal analyte sensitive layer comprising a dehydrogenase enzyme and a cofactor, such as NAD(P)+, and an electrode-adjacent layer comprising reagents for transferring electrons from the cofactor to the electrode (Fig. 5, paragraphs 75-78). By providing the cofactor in a layer not adjacent to the electrode, the background noise may be reduced and the sensor sensitivity improved (paragraphs 41-42; Fig. 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Currie in view of Liu such that the cofactor and enzyme are provided in a second layer not directly adjacent to the working electrode. One would be motivated to do so because Cardosi teaches that such an arrangement reduces background noise of the analyte measurement and simplifies production of the electrochemical devices (paragraph 42), and Currie in view of Liu can be improved in the same way. This modification could be carried out with predictable results since Cardosi’s teachings are relevant to electrochemical sensing layers that react with analytes such as lactate and alcohol in interstitial fluid (paragraph 93, 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791